Name: Commission Implementing Decision (EU) 2015/668 of 24 April 2015 on amending the recognitions of certain organisations in accordance with Article 16 of Regulation (EC) No 391/2009 of the European Parliament and of the Council (notified under document C(2015) 2595) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: political framework;  transport policy;  documentation;  executive power and public service;  maritime and inland waterway transport
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/22 COMMISSION IMPLEMENTING DECISION (EU) 2015/668 of 24 April 2015 on amending the recognitions of certain organisations in accordance with Article 16 of Regulation (EC) No 391/2009 of the European Parliament and of the Council (notified under document C(2015) 2595) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on the common rules and standards for ship inspection and survey organisations (1), and in particular Article 4(1) and Article 16 thereof, Whereas: (1) Pursuant to Article 16 of Regulation (EC) No 391/2009, the Commission has to verify that the holder of the recognition granted in accordance with Article 4(3) and Article 2(c) of that Regulation is the relevant legal entity within the organisation to which the provisions of that Regulation apply. If that is not the case, the Commission has to take a decision amending that recognition. (2) Commission Decision 2007/421/EC (2) referred to the organisations recognised by the Member States in accordance with Council Directive 94/57/EC (3) by providing that the Director-General for Energy and Transport shall publish in the Official Journal of the European Union an updated list of organisations recognised in compliance with Directive 94/57/EC by 1 July each year. (3) The latest list of organisations recognised on the basis of Directive 94/57/EC was published in the Official Journal of the European Union (4) in 2007. (4) The recognitions of Lloyd's Register of Shipping (LR), Korean Register of Shipping (KR), Nippon Kaiji Kyokai (NK) and Registro Italiano Navale (RINA) were granted in accordance with Directive 94/57/EC. (5) In accordance with Article 15(1) of Regulation (EC) No 391/2009, the organisations which on 17 June 2009 had been granted recognition in accordance with Directive 94/57/EC retained their recognition. (6) In the case of Korean Register of Shipping (KR), the relevant parent entity of all legal entities that constitute the recognised organisation was renamed as KR (Korean Register). (7) In the case of Nippon Kaiji Kyokai (NK), the relevant parent entity of all legal entities that constitute the recognised organisation has changed its legal status under Japanese law from a Foundation to a General Incorporated Foundation. As such, the complete name of the entity to which the recognition should be granted is Nippon Kaiji Kyokai General Incorporated Foundation (ClassNK). (8) In the case of Lloyd's Register of Shipping (LR), the originally recognised organisation was first renamed Lloyd's Register and subsequently renamed Lloyd's Register Group Limited as a result of the company converting from a society incorporated under the United Kingdom's Industrial & Provident Societies Act of 1965, as amended, into a company incorporated under the United Kingdom's Companies Act of 2006. As such, the new name of the entity to which the recognition should be granted is Lloyd's Register Group LTD (LR). (9) In the case of Registro Italiano Navale (RINA), all activities falling under Regulation (EC) No 391/2009 have been transferred from Registro Italiano Navale to RINA S.p.A., a fully owned subsidiary of RINA, followed by the transfer of these activities to RINA Services S.p.A. which is a fully owned subsidiary of RINA S.p.A.. Therefore, RINA Services S.p.A. is the relevant parent entity of all legal entities that constitute the recognised organisation and to which recognition should be granted. (10) The changes in the identity of the mentioned relevant parent entities do not impact the capability of the respective organisations to comply with the requirements laid down in Regulation (EC) No 391/2009. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee, on Safe Seas and the Prevention of Pollution from Ships established by Regulation (EC) No 2099/2002 of the European Parliament and of the Council (5), HAS ADOPTED THIS DECISION: Article 1 The holder of the recognition previously granted to Korean Register of Shipping (KR) shall be, from the date of entry into force of this Decision, KR (Korean Register), which is the parent entity of all legal entities that constitute the recognised organisation for the purpose of Regulation (EC) No 391/2009. Article 2 The holder of the recognition previously granted to Lloyd's Register of Shipping (LR) shall be, from the date of entry into force of this Decision, Lloyd's Register Group LTD (LR), which is the parent entity of all legal entities that constitute the recognised organisation for the purpose of Regulation (EC) No 391/2009. Article 3 The holder of the recognition previously granted to Nippon Kaiji Kyokai (NK) shall be, from the date of entry into force of this Decision, Nippon Kaiji Kyokai General Incorporated Foundation (ClassNK), which is the parent entity of all legal entities that constitute the recognised organisation for the purpose of Regulation (EC) No 391/2009. Article 4 The holder of the recognition previously granted to Registro Italiano Navale (RINA) shall be, from the date of entry into force of this Decision, RINA Services S.p.A., which is the parent entity of all legal entities that constitute the recognised organisation for the purpose of Regulation (EC) No 391/2009. Article 5 This Decision is addressed to the Member States. Done at Brussels, 24 April 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 131, 28.5.2009, p. 11. (2) Commission Decision 2007/421/EC of 14 June 2007 repealing Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (OJ L 157, 19.6.2007, p. 18). (3) Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organizations and for the relevant activities of maritime administrations (OJ L 319, 12.12.1994, p. 20). (4) OJ C 135, 19.6.2007, p. 4. (5) Regulation (EC) No 2099/2002 of the European Parliament and of the Council of 5 November 2002 establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the Regulations on maritime safety and prevention of pollution from ships (OJ L 324, 29.11.2002, p. 1).